UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7155



In Re:   BERNARD SMITH,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                           (CA-05-120-7)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bernard Smith petitions for writ of mandamus.          He seeks

an order remanding his case to the district court with directions

to   apply   District   of   Columbia   law   instead   of   the   sentencing

guidelines to his request for parole.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

             With these criteria in mind, we conclude Smith is not

entitled to mandamus relief. Accordingly, we deny his petition for

writ of mandamus.        We grant Smith leave to proceed in forma

pauperis and deny his motion for appointment of counsel.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                   - 2 -